Order entered July 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00251-CV

                              DELORIS PHILLIPS, Appellant

                                               V.

                               COLUMBIA LUXAR, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00788-E

                                           ORDER
         Based on the Court’s opinion of this date, we DENY as moot appellant’s “emergency

second      motion   to    supplement     record      on      appeal   and   transfer   original

case/documents/exhibits/files/records to Court of Appeals.”


                                                     /s/      BILL WHITEHILL
                                                              JUSTICE